Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention 1 in the reply filed on 8/5/2022 is acknowledged.
Applicant’s reference to “ceramic layer” is not a proper response to the election of species. Claims 1-16 do not apply to every species. Applicant is required to elect ONE invention pursuant to the election of species requirement dated 7/21/2022. 
The action 7/21/2022 refers to the species as “single ceramic layer, combined ceramic layer; carbide layer, nitride layer, boride layer, oxide layer, silicon carbide layer, doped oxide layer, doped boride layer, floride doped tin dioxide, indium and tin oxide, zinc oxide, zinc oxide doped with aluminum, titanium boride, metal layer, gold, platinum, rhodium, palladium, tantalum, chromium, vanadium, metal exterior layer, conductive ceramic exterior layer; outer coil combined with a nitride, carbide, boride, or oxide external layer”. 
The initial terms “single ceramic layer, combined ceramic layer” was not an invitation to claim all ceramics and thus avoid the species restriction. The listing thereof was a recognition that the elected species may include only one layer, or two layers of the following specific ceramics. Thus it was a recognition that the sub layers may be combined pursuant to reasonable enabling disclosure. Applicant would thus need to specific that the elected species was a two layer combination including specific ceramics of the elected species. Applicant election of “ceramic layer” does not even pass a basic first term test of whether applicant is electing a one layer ceramic or a two layer ceramic as per the articulated species requirement. Applicant has directed an application to several dozen different inventions. The election of species requirement requires applicant to select ONE for examination. The response 8/5/2022 is not found to be fully responsive to the election restriction requirement 7/21/2022.

Repeating the requirement from the action 7/21/22:
This application contains claims directed to the following patentably distinct species single ceramic layer, combined ceramic layer; carbide layer, nitride layer, boride layer, oxide layer, silicon carbide layer, doped oxide layer, doped boride layer, floride doped tin dioxide, indium and tin oxide, zinc oxide, zinc oxide doped with aluminum, titanium boride, metal layer, gold, platinum, rhodium, palladium, tantalum, chromium, vanadium, metal exterior layer, conductive ceramic exterior layer; outer coil combined with a nitride, carbide, boride, or oxide external layer. The species are independent or distinct because they are listed as mutually exclusive options. They are in practical effect different inventions because the common thread of electrical conductivity is ordinary and routine in the art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each coating is a different invention. As such each coating requires its own search for said coating. The current listing of mutually exclusive characteristics amount in practical effect to dozens of different inventions each requiring a dedicated search. There is no effective way to combine the searches unless they happen to form obvious material selections likely to be interchanged. There is no evidence of record to suggest that the materials would automatically be obviously interchangeable or likely to be found in the same references.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8-14-22
/SEAN KAYES/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2